Citation Nr: 0702743	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to basic eligibility for the receipt of 
nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1988.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC), which denied the 
veteran's claim for non service-connected disability pension. 

FINDING OF FACT

The appellant did not serve in the active military, naval or 
air service for at least 90 days during a period of war and 
was not discharged from service due to disability.  The 
appellant had no wartime service.


CONCLUSION OF LAW

The appellant does not meet the threshold service eligibility 
requirements for the receipt of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006), does not apply in the instant case.  The only issue 
before the Board is whether the appellant served 90 days 
during a time of war to be entitled to pension benefits.  The 
record includes service department verification of the 
appellant's service.  Because qualifying service for pension 
benefits and how it may be established are matters outlined 
in statute and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

A veteran is defined as a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The payment of nonservice-connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from a nonservice-connected disability which is not the 
result of willful misconduct, but only where the veteran has 
the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 
3.3, 3.314(b).  A veteran meets the necessary service 
requirements if he served in active military, naval or air 
service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3).

The Korean Conflict and Vietnam era are periods of war.  38 
U.S.C.A. § 101(11).  The Korean Conflict means the period 
beginning on June 27, 1950 and ending on January 31, 1955.  
Section 101(29) of Title 38 U. S. Code states that Vietnam 
Era means: (A) That period beginning on February 28, 1961, 
and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam (emphasis added) during 
that period.  (B) The period beginning on August 5, 1964, and 
ending on May 7, 1975, in all other cases (emphasis added).  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant's service dates of February 1984 to February 
1988 are documented in defense department records (DD Form-
214) and there is no dispute of these dates from the veteran.  
He received an honorable discharge.  The Board recognizes 
that the appellant is a "veteran," and that he completed more 
than 90 days of active service.  His period of active service 
(or any portion of it), however, was not completed during a 
period of war.  

There is no indication that the service information pertinent 
to the claimant is incorrect and service department 
verification of service indicates no wartime service.  The 
Board finds that the appellant's service therefore does not 
meet the threshold requirements for eligibility for VA 
pension benefits.

In sum, the appellant's service does not meet the threshold 
criteria for basic eligibility for nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  
He is not shown to have served on active duty for a period of 
90 consecutive days or more which began or ended during a 
period of war.  Finally, he did not serve on active duty 
during more than one period of war for an aggregate of 90 
days or more.  Id.  

A claim by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Court held 
that in case where law, as opposed to the facts, is 
dispositive of the claim, claim should be denied or appeal to 
Board terminated because of absence of legal merit or lack of 
entitlement under law).  

Because the appellant's service does not meet the criteria 
described, he does not meet the basic eligibility 
requirements for nonservice-connected pension, and the claim 
must be denied based on a lack of entitlement under the law.


ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is not established, and the appeal is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


